Citation Nr: 0429729	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-14 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased original evaluation for 
asbestosis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served on active duty from July 1948 to June 
1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  Prior to June 19, 2003 the veteran's asbestosis is 
manifested by occasional shortness of breath on exertion and 
by pulmonary function testing showing a forced vital capacity 
(FVC) of 59% of predicted capacity and a diffusion capacity 
of the lung for carbon monoxide by the single breath method 
(DLCO(SB)) of 65.5% of predicted capacity.

3.  As of June 19, 2003 the veteran's asbestosis is 
manifested by occasional shortness of breath on exertion, and 
by pulmonary function testing showing an FVC of 70% of 
predicted capacity and a DLCO(SB) of 74.1% of predicted 
capacity.


CONCLUSIONS OF LAW

1.  Prior to June 19, 2003 the criteria for a disability 
evaluation of 60 percent, and no higher, for the veteran's 
service-connected asbestosis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6833 (2004).

2.  As of June 19, 2003 the criteria for a disability in 
excess of 30 percent for the veteran's service-connected 
asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6833 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The April 2003 Statement of the Case (SOC) and the October 
2003 Supplemental Statement of the Case (SSOC) advised the 
veteran of the laws and regulations pertaining to his claim.  
This document informed the veteran of the evidence of record 
and explained the reasons and bases for denial.  The veteran 
was specifically informed that his claim for an increased 
rating for asbestosis was being denied because the evidence 
did not show that the veteran's disability met the criteria 
for a higher rating.  The SOC and SSOC made it clear to the 
veteran that in order to prevail on his claim, he would need 
to present evidence that his disability met the criteria for 
a higher rating.  The RO sent a letter dated in April 2002 
that told the veteran about the VCAA and informed him what 
evidence the RO would obtain and what he needed to do.  This 
letter was specifically in reference to the claim for service 
connection for asbestosis rather than for the issue of an 
increased rating.  The veteran has not been sent a specific 
VCAA letter relating to his increased rating claim, but he 
has been informed of what would be necessary to prevail on 
such a claim, and in any event there is no requirement that 
the RO send a separate VCAA letter on the increased rating 
issue when it arises in the midst of another appeal.  See, 
VAOPGCPREC 8-2003.  The RO obtained service medical records, 
private treatment records, and provided the veteran VA 
examinations in May 2002 and June 2003.  The veteran has not 
indicated that there is any other evidence available and in 
fact, has stated in November 2003 that he had no further 
evidence to submit.  More than one year has passed since he 
was notified of what he needed to do for his claim to be 
granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has concluded that the VCAA does not require a 
remand where the appellant was fully notified and aware of 
the type of evidence required to substantiate his claims and 
that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in April 2002, which was 
prior to the September 2002 rating decision assigning a 30 
percent rating.  Therefore, VA has complied with the 
requirements of Pelegrini with respect to the timing of the 
initial VCAA notice.

II.  Increased rating for asbestosis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this is not applicable in an appeal from a rating 
assigned by an initial grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002). 

Under the regulations a 30 percent rating is warranted for 
asbestosis when there is FVC of 65 to 74 percent predicted or 
DLCO(SB) of 56-65 percent predicted.  38 C.F.R. § 4.97, DC 
6833 (2004).

A higher rating, of 60 percent, is warranted for asbestosis 
when there is FVC of 50 to 64 percent predicted, or DLCO(SB) 
of 40 to 55 percent predicted, or maximum exercise capacity 
of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  Id.

The highest rating, of 100 percent, is warranted for 
asbestosis when there is FVC less than 50 percent predicted 
or DLCO(SB) less than 40 percent predicted, or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, or cor pulmonale or 
pulmonary hypertension, or requires outpatient oxygen 
therapy.  Id.

The veteran was exposed to asbestosis in service as a fire 
room operator and boiler technician.  Service connection was 
granted for asbestosis on the basis of his military records 
and the opinion of the VA examiner that linked his current 
lung disability to exposure to asbestos in service.  The 
veteran has appealed the original 30 percent rating for his 
asbestosis.

The Board notes that, because the appellant has appealed the 
initial assignment of a disability rating, the Board must 
also consider whether or not he was entitled to a disability 
rating in excess of 30 percent at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings) (citations omitted); see 38 C.F.R. 
§§ 3.400, 3.500 (2003).  In this case, the Board finds that 
the veteran was entitled to a disability rating in excess of 
30 prior to June 19, 2003 and is not entitled to a disability 
rating in excess of 30 percent subsequent to June 19, 2003.  
The medical evidence of record is the May 2002 VA examination 
report and the June 2003 VA examination report.  The May 2002 
VA examination report does show disability meeting the 
criteria for a 60 percent rating, even if only temporarily.

Private medical records show calcified pleural plaques on the 
veteran's lungs and ongoing treatment for his asbestosis. 
There were no VA treatment records to obtain, the veteran has 
not indicated any VA treatment

The veteran underwent a VA examination in May 2002.  
Pulmonary function testing showed FVC of 59% predicted and 
DLCO(SB) of 65.5% predicted.  The examiner noted the veteran 
complained of occasional shortness of breath and no history 
of pneumonia, tuberculosis, or asthma, and noted that the 
veteran is taking no medication for his lung disability.  The 
veteran's lungs were clear to auscultation and percussion 
without rales, rhonchi, or wheezes.  There was no 
prolongation of the expiratory phase. The diagnosis was 
pleural plaque disease consistent with asbestos related lung 
disease.  Based on this pulmonary function test, the Board 
finds that a 60 percent rating is warranted for the veteran's 
asbestosis.  His FVC was 59% of predicted which is in the 
range assigned for a 60 percent rating under the regulations.  
38 C.F.R. § 4.97, DC 6833 (2004).  The veteran's DLCO(SB) is 
in the 30 percent range but the regulations make it clear 
that a 60 percent rating can be based on either an FVC of 50 
to 64 % or a DLCO(SB) of 40-55 percent.  Therefore, the 
veteran is entitled to a 60 percent rating for his asbestosis 
from the effective date of service connection until June 19, 
2003.  In arriving at this decision, it is recognized that 
the examiner in May 2002 remarked that the DLCO should be 
used for rating purposes; however, the diagnostic code is 
clear and makes no provision for such discretion to be 
employed.

The veteran underwent a second VA examination on June 19, 
2003.  The veteran did not complain of a cough although he 
did complain of occasional shortness of breath, especially 
when walking up stairs or uphill.  The veteran indicated that 
he walks 2 miles 5 days a week.  There continues to be no 
history of pneumonia, tuberculosis, or asthma.  The examiner 
noted the veteran has other medical illnesses that can 
contribute to shortness of breath including hypertension, 
coronary artery disease, and status post coronary artery 
bypass graft.  On examination, the veteran's lungs were clear 
to auscultation and percussion without rales, rhonchi, or 
wheezes.  The veteran underwent a pulmonary function test on 
June 19, 2003 and the FVC was 70% predicted and the DLCO(SB) 
was 74.1 percent predicted.

Applying the results of the June 19, 2003 VA examination to 
the regulations, the Board finds that rating in excess of 30 
percent is not warranted for the veteran's asbestosis as of 
June 19, 2003.  The most recent pulmonary function testing 
shows FVC of 70 percent predicted and DLCO(SB) of 74.1 
percent predicted.  In order for a 60 percent rating to be 
warranted, FVC would have to be 50 to 64 percent predicted, 
or DLCO(SB) would have to be 40 to 55 percent predicted.  
38 C.F.R. § 4.97, DC 6833 (2004).  In addition, there is no 
evidence of maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  Id.  
Overall, the Board finds that the veteran's disability due to 
asbestosis has improved and as of June 19, 2003 the facts do 
not support a rating in excess of 30 percent.  38 C.F.R. 
§ 4.97, DC 6833 (2004)


ORDER

Entitlement to an increased rating for the veteran's 
asbestosis, of 60 percent, is granted prior to June 19, 2003.

Entitlement to an evaluation in excess of 30 percent as of 
June 18, 2003 for asbestosis is denied. 



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



